Citation Nr: 0947395	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
granted service connection for diabetes mellitus, type II 
associated with herbicide exposure and assigned a 20 percent 
evaluation, effective July 12, 2004; a July 2005 RO decision, 
which denied a claim for service connection for hypertension; 
and an October 2007 RO decision, which denied a claim for 
service connection for peripheral neuropathy and granted 
service connection for PTSD, assigning a 50 percent 
evaluation, effective September 7, 2006.

The Board notes that additional medical evidence was 
associated with the claims file after the most recent 
statement of the case (SOC) addressing the Veteran's claim 
for service connection for peripheral neuropathy was issued 
and the most recent supplemental statement of the case (SSOC) 
addressing the Veteran's claims for service connection for 
hypertension and entitlement to an earlier effective date for 
the grant of service connection for diabetes mellitus, type 
II were issued.  However, as this medical evidence is either 
duplicative of evidence already of record or relevant solely 
to the Veteran's claim for service connection for PTSD, for 
which a SSOC was issued after this evidence was associated 
with the claims file, the Board finds no prejudice to the 
Veteran in proceeding to adjudicate these claims. 
In February 2007, a local hearing was held before a Decision 
Review Officer at the Wichita, Kansas RO.  A transcript of 
that proceeding has been associated with the claims folder.  
The Board notes that the Veteran also requested a hearing 
before a member of the Board on his January 2007 VA Form 9 
Appeal.  However, at his February 2007 local hearing, he 
withdrew this request for a Board hearing. 

The issue of entitlement to service connection for 
hypertension to include as secondary to service-connected 
diabetes mellitus, type II is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
feelings of anxiety, depression, irritability, sleep 
impairment, difficulty in establishing social relationships, 
disturbances of motivation and mood, intermittent suicidal 
ideation, concentration problems, and self-reported 
forgetfulness.

2.  The Veteran is not shown by competent medical evidence to 
have peripheral neuropathy that is etiologically related to a 
disease, injury, or event in service, to include a service-
connected disability.

3.  The Veteran filed a formal claim of entitlement to 
service connection for diabetes mellitus, type II on July 12, 
2004, more than one year following his separation from 
service, without having filed an informal or formal claim for 
diabetes mellitus, type II prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).
2.  Peripheral neuropathy was not incurred in or aggravated 
by service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

3.  The criteria for an effective date earlier than July 12, 
2004 for the grant of service connection for diabetes 
mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2004, April 2005, September 
2006, and July 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, June 2006, September 
2006, and May 2008 letters described how appropriate 
disability ratings and effective dates were assigned.  With 
respect to the Veteran's claim for service connection for 
peripheral neuropathy, the Board notes that the July 2007 
letter sent with regard to this claim informed the Veteran of 
the requirements for establishing service connection on a 
secondary basis but did not inform the Veteran of the 
requirements for establishing service connection on a direct 
basis.  However, the Board notes that he had recently been 
advised of those requirements with respect to a separate 
claim for service connection in a September 2006 letter.  
Therefore, as the Veteran has clearly been informed of the 
requirements for establishing service connection on a direct 
basis, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Additionally, for initial rating claims or claims for an 
earlier effective date, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement (NOD) with the rating or the effective date of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination for his peripheral 
neuropathy in September 2007.  The examiner conducted the 
appropriate diagnostic tests and studies, noted the Veteran's 
assertions, and provided a rationale for her opinion.  The 
Board notes that this examiner did not indicate that she 
reviewed the claim file.  However, as will be discussed 
below, the Veteran's service treatment records are negative 
for peripheral neuropathy, and the Veteran has never claimed 
service connection for peripheral neuropathy as directly 
related to his active duty.  Therefore, as this claim is for 
service connection on a secondary basis, and the examiner is 
clearly aware of the Veteran's diagnosed diabetes mellitus, 
type II, the Board finds no harm to the Veteran in 
adjudicating the claim based on this examination, despite the 
fact that the examiner did not review the claims file.  The 
Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to 
base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his PTSD 
in September 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examiner reviewed the claims file and thoroughly interviewed 
and examined the Veteran.  Barr.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.




And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the Veteran for his PTSD.  A higher rating is not 
warranted. 

The Board notes that the Veteran underwent a VA examination 
for his PTSD in September 2007.  The examiner reviewed the 
claims file and noted that the Veteran had been seeking 
treatment from a VA psychiatrist for symptoms of PTSD and a 
depressive disorder.  At this examination, the Veteran 
reported sleep problems, increased depression, anxiety in 
public places, and anger issues.  The Veteran reported 
experiencing persistent symptoms of depression and anxiety 
since 1969.  The Veteran reported that he has not been 
productive in and/or committed to his work since he 
transitioned to self-employment approximately 12 years prior.  
The Veteran reported having a significant other for 20 years.  
They lived together for a period of time but have not 
cohabitated in the past 12 years.  The Veteran reported fair 
to good relationships with his 3 children from a previous 
marriage.  The Veteran described himself as withdrawn and a 
loner with few friends and little interest in socializing.  
He described no regular leisure activities or hobbies.  The 
Veteran reported no history of suicide attempts.  The 
examiner noted that the Veteran's grooming was appropriate 
and he interacted appropriately with the examiner.  He was 
cooperative and generally open during the interview.  His 
thoughts were generally logical and linear, and there was no 
evidence of a thought disorder.  At times, his thought 
processes were circumstantial.  There was no evidence of 
hallucinations, delusions, or active suicidal ideation.  The 
examiner noted that his affect was restricted.  The Veteran 
reported suicidal thoughts in the past, generally stating 
that these thoughts come but are not lasting.  The Veteran 
has no history of suicidal gestures, plan, or intent.  The 
Veteran reported that, from time to time, his depression 
worsens and he can go days without a shower, but this 
behavior is not a persistent habit.  The Veteran's 
orientation to place, person, and time was intact during the 
interview.  His cognition was generally intact.  His short-
term memory was noteworthy for concentration problems and 
self-reported forgetfulness.  His long-term memory is 
considered generally intact.  Ritualistic behaviors noted are 
that he is vigilant about security and checking his doors.  
He denies, however, that this behavior interferes with tasks.  
The Veteran did not describe any history of panic but 
affirmed a history of feeling nervous and agitated.  He 
described having had depression for many years, which is 
manifest in low mood, lack of interest, anhedonia, sleep 
problems, agitation, low energy, and poor concentration.  The 
examiner noted no indications of impulse control problems and 
assigned the Veteran a GAF score of 55.  The examiner 
determined that the Veteran's symptoms appear to 
significantly impact his relational and occupational 
functioning.       

With specific regard to establishing and maintaining 
effective work and social relationships, it is noted that the 
Veteran has reported being a loner with few friends and 
little interest in socializing.  See VA examination report, 
September 2007.  However, the Veteran has also maintained a 
relationship with his girlfriend for the past 20 years and 
reports maintaining fair to good relationships with his 3 
children.  Id.  With regard to work relationships, the 
Veteran is self-employed.  However, prior to this self-
employment, the Veteran was employed as a chemical engineer 
for 9 years.  Id.  The Veteran reported his career at this 
time was highly successful and indicated that a factor in 
leaving this position was wanting to be more available to 
assist a parent who was receiving treatment for cancer.  Id. 

The Veteran has been described as being anxious, depressed, 
and irritable.  See VA examination report, September 2007; VA 
treatment record, December 2007.  He has reported that he 
gets irritated easily but does not have violent thoughts.  
See VA treatment records, July 2008 and October 2008.  He has 
been noted as being oriented as to person, place, and time.  
See VA treatment record, December 2007; VA examination 
report, September 2007.  His speech has been noted as being 
clear, coherent, and free flowing.  See VA treatment records, 
July 2008 and October 2008.  His thoughts have been noted as 
rambling and circumstantial but generally logical and linear.  
See VA treatment record, July 2008; VA examination report, 
September 2007.  The Veteran reported at the September 2007 
VA examination and in a May 2008 VA treatment record that he 
can go days without bathing.  However, he further indicated 
at the September 2007 VA examination that this behavior is 
not a persistent habit.  His grooming and dress have been 
noted as appropriate on multiple occasions.  See VA treatment 
record, October 2008; VA examination report, September 2007.

The Veteran has reported suicidal ideation "all the time" 
and indicated that he would kill himself with a gun he owns.  
See VA treatment records, January 2008 and March 2008.  
However, the Veteran has further stated that his values would 
make committing suicide very unlikely.  See VA treatment 
record, January 2008.  Additionally, the Veteran has denied 
suicidal ideation on other occasions.  See VA treatment 
records, December 2007 and October 2008.  The Veteran has no 
history of suicide attempts.  In January 2008, following the 
Veteran's reports of suicidal ideation, a VA licensed 
specialist clinical social worker proposed possible 
hospitalization. 

The Veteran has denied delusions or hallucinations.  See VA 
treatment record, December 2007.  He has reported difficulty 
sleeping.  See VA examination report, September 2007.  While 
the Veteran reported that he is vigilant about security and 
checking his doors, he denies that this behavior interferes 
with tasks.  Id.

Based on the medical evidence of record, the Board concludes 
that the Veteran's PTSD does not more nearly approximate the 
criteria for a 70 percent rating.  It is true that the file 
reflects that the Veteran has feelings of anxiety, 
depression, and irritability, and angers easily.  However, at 
no point does the medical evidence of record indicate that 
the Veteran has spatial disorientation; intermittently 
illogical, obscure, or irrelevant speech; obsessional rituals 
that interfere with routine activities; near continuous panic 
or depression affecting the ability to function 
independently; or difficulty in adapting to stressful 
circumstances.  In addition, while the Veteran has reported 
difficulty establishing and maintaining social relationships, 
he has not been noted in the medical evidence of record as 
having an inability to establish and maintain effective work 
and social relationships.  While the Veteran has reported 
irritability, he has not demonstrated periods of violence or 
impaired impulse control in recent years.  While he has 
indicated that he can go days without bathing, his VA 
treatment records generally document that he is adequately 
groomed and he has indicated that this is not a persistent 
behavior.  

The Board recognizes that there is evidence that the 
Veteran's PTSD is manifested by suicidal ideation in that he 
has reported suicidal thoughts in the past.  However, the 
record also reflects that the Veteran has denied having such 
thoughts on several occasions and has indicated that he would 
not attempt to commit suicide because of his values.  Given 
the intermittent nature of his report, and the fact that his 
PTSD is otherwise shown to manifest symptoms supporting a 50 
percent rating, the Board concludes that his disability more 
closely approximates the criteria for no more than a 50 
percent evaluation.  38 C.F.R. § 4.7 (2009).

In addition, in rendering this decision, the Board has taken 
into account that the Veteran's GAF score was estimated to be 
a 55 at the September 2007 VA examination.  According to the 
GAF scale, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 47.  As 
GAF scores of 50 to 60 reflect moderate symptoms, the Board 
finds that the symptoms yielding these scores are adequately 
evaluated under the Veteran's current rating.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the Veteran indicated at the September 2007 
VA examination that he feels that his decision to leave a 
successful career in chemical engineering in favor of self-
employment was self destructive and that he has difficulty 
motivating himself to work since he has been self-employed.  
While the Board has considered these complaints, the Board 
notes that the Veteran is still nevertheless able to maintain 
self-employment, and the Veteran's lack of motivation does 
not appear to be so severe as to result in marked 
interference beyond that contemplated by his 50 percent 
rating.  In this regard, the Board notes that disturbances in 
motivation is a symptom for which the Veteran is already 
compensated with his current 50 percent evaluation.  Thus, 
the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Fenderson, supra.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, type II.

The Veteran is seeking service connection for peripheral 
neuropathy.  Specifically, the Veteran has indicated that he 
has neuropathy related to his service-connected diabetes 
mellitus, type II.  See Claim, July 2007. 

As an initial matter, the Veteran's DD-214 Form indicates 
that he served in the Republic of Vietnam for a period of 
time during his May 1968 to August 1969 active duty service.  
As such, exposure to herbicides is conceded.

However, the Board notes that, while the agent orange 
presumptive conditions include acute and subacute peripheral 
neuropathy, such is defined by the regulations as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolve within two years 
of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 
(2009).  Chronic persistent peripheral neuropathy, which 
appears to be the type of peripheral neuropathy at issue in 
the Veteran's case, is a condition which the VA Secretary has 
determined to be unrelated to herbicide exposure.  See 
generally Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 
2003) [which classifies chronic persistent peripheral 
neuropathy as a condition specifically not associated with 
herbicide exposure].

Therefore, as the claims folder contains no medical evidence 
indicating that the Veteran had symptoms of acute or subacute 
peripheral neuropathy that manifested within weeks or months 
of his exposure to herbicides and resolved within two years 
of the date of onset, service connection cannot be 
established for peripheral neuropathy on a presumptive basis 
with respect to agent orange exposure.  38 C.F.R. § 3.309 
(e), Note 2 (2009)
.
With regard to establishing service connection on a direct or 
a secondary basis, a review of the Veteran's service 
treatment records does not reflect any complaints, treatment, 
or diagnoses of peripheral neuropathy. 

The Board notes that the Veteran underwent a VA examination 
in November 2004.  While the Veteran complained of bilateral 
arm numbness, more so in the left than in the right forearm 
and shoulder, neurological examination was within normal 
limits.  

A VA electromyography report from November 2006 reflects that 
the Veteran has mild sensory motor peripheral polyneuropathy.  

In September 2007, the Veteran underwent a VA examination.  
The examiner did not review the claims file.  The examiner 
noted that the Veteran has been diagnosed with diabetes 
mellitus, type II and with mild sensory motor peripheral 
polyneuropathy.  An onset date of approximately 1970 was 
recorded for the Veteran's mild sensory motor peripheral 
polyneuropathy.  The Veteran reported an intermittent 
tingling in the bilateral arms above and below the elbow.  He 
reported that, in the past several years, he has noticed a 
tingling and numbness burning sensation in both arms and 
hands.  The Veteran reported a tingling in the bilateral 
thighs, calves, and feet.  The symptoms have been constant, 
rather than intermittent, for the past 10 years.  Upon 
examination of the Veteran, the examiner diagnosed him with 
cervical spine radiculopathy of the upper extremities, 
atypical for diabetic peripheral neuropathy, and lumbar spine 
radiculopathy of the lower extremities, atypical for diabetic 
peripheral neuropathy.  The examiner stated that there was no 
diabetic peripheral neuropathy of the upper extremities and 
no diabetic peripheral neuropathy of the lower extremities.  

With respect to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical evidence of 
record indicating that the Veteran had peripheral neuropathy 
in service, and no medical opinion has related peripheral 
neuropathy directly to service.  Moreover, the Veteran has 
not asserted that he experienced peripheral neuropathy in 
service.  Thus, the Veteran's claim fails on a direct basis.  
See Hickson, supra. 

Additionally, while the Veteran apparently reported at the 
September 2007 VA examination an onset date of 1970 for 
peripheral neuropathy, the claims folder contains no medical 
evidence of peripheral neuropathy until November 2006, 
approximately 37 years after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran 
asserted in his July 2007 claim that he believes his 
neuropathy is related to his diabetes mellitus, type II, 
which was not diagnosed until approximately 2002.  The Board 
notes that the Veteran complained of numbness and pain of the 
ankle in a January 1972 VA treatment record.  However, the 
Board also notes that the Veteran reported at the time that 
this was due to a separate ankle injury incurred during basic 
training.  

With regard to granting service connection on a secondary 
basis, the Board notes that the only medical opinion of 
record on the matter specifically reflects that the Veteran 
experiences radiculopathy of the upper and lower extremities, 
atypical of diabetic neuropathy.  The examiner expressly 
stated that the Veteran does not have diabetic peripheral 
neuropathy of the upper or lower extremities.  The claims 
file contains no evidence to the contrary.  As such, service 
connection cannot be granted for peripheral neuropathy 
secondary to diabetes mellitus, type II.

The Board acknowledges the Veteran's contentions that he has 
peripheral neuropathy as a result of his service-connected 
diabetes mellitus, type II.  However, no medical evidence has 
been submitted to support this contention.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to offer an opinion on complex 
medical questions, such as a possible relationship between 
peripheral neuropathy and diabetes mellitus, type II.  See 
Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  As such, the 
Board finds the July 2007 VA opinion to be more probative 
than the Veteran's lay assertions.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for peripheral neuropathy must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II. 

The Veteran claims that an earlier effective date, prior to 
July 12, 2004, should be assigned for the grant of service 
connection for diabetes mellitus, type II.  Essentially, he 
asserts that his diabetes mellitus, type II was present as 
early as April 23, 1998.  See NOD, June 2006.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2009).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2009).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2009).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2009).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

At the outset of this discussion, the Board has considered 
application of 38 C.F.R. § 3.816 because the Veteran has a 
"covered herbicide disease" [i.e., diabetes mellitus] within 
the meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of 
the record indicates that VA never denied a claim of service 
connection for diabetes mellitus from the Veteran between 
September 25, 1985 and May 3, 1989.  thus, an earlier 
effective date is not warranted under 38 C.F.R. § 
3.816(c)(1).  Likewise, the Veteran did not submit a claim 
for diabetes mellitus between May 3, 1989 and May 8, 2001, 
the effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides.  Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  Thus, an 
earlier effective date is not warranted under 38 C.F.R. § 
3.816(c)(2).  Finally, the Veteran did not submit a claim of 
service connection for diabetes mellitus within one year of 
his separation from service in February 1970.  Thus, 38 
C.F.R. § 3.816(c)(3) is inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 12, 
2004, is the correct date for the grant of service connection 
for diabetes mellitus, type II.  While the Veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  The evidence of 
record clearly indicates that the Veteran's original claim 
for service connection for diabetes mellitus, type II was 
submitted on July 12, 2004.  As such, the Board must conclude 
that an earlier effective date is not warranted.

The Board has considered the Veteran's argument that he 
should be awarded service connection for diabetes mellitus, 
type II, as he has was diagnosed with this disability prior 
to July 12, 2004.  However, as noted, the primary basis of 
awarding an effective date under applicable law or 
regulations is date of receipt of the claim.  In this case, 
although the medical evidence of record reflects that the 
Veteran was diagnosed with diabetes mellitus, type II as 
early as 2002, there is no record of any claim having been 
received prior to 2004.

The Board notes that, if an award of compensation is due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a) (2009).  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  If a claim is reviewed 
on the initiative of VA within 1 year from the effective date 
of the law or VA issue, or at the request of a claimant 
received within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA issue. 38 
C.F.R. § 3.114(a)(1) (2009).  If a claim is reviewed at the 
claimant's request more than one year after the effective 
date of the law, the effective date of the award may be one 
year prior to the date of receipt of such request, if the 
Veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 3.114(a)(3) (2009).  The effective 
date for which diabetes mellitus, type II, was added to the 
list of presumptive diseases in connection with herbicide 
exposure is May 8, 2001.  See Liesegang, supra.

The Veteran's claim was granted pursuant to this liberalizing 
law change.  However, the Veteran is not shown to have been 
diagnosed with diabetes mellitus, type II, as of May 8, 2001.  
While the Veteran has argued that he had diabetes mellitus, 
type II as early as 1998, the medical evidence of record does 
not reflect such.  Specifically, in an August 2005 VA letter, 
the Veteran's treating physician indicates that the Veteran 
had borderline elevated blood sugars prior to 2002.  However, 
he was not diagnosed with diabetes mellitus, type II until 
February 2002.  Additionally, while VA medical records 
document high blood sugar levels prior to 2002, the evidence 
of record does not reflect a diagnosis of diabetes.  The 
Board notes that elevated blood sugar levels cannot properly 
be considered a "disability" for purposes of VA benefits.  
Cf. Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities).  In 
determining when his diabetes mellitus was first identified, 
the Board finds the medical evidence in this regard to be 
more probative than the Veteran's lay assertions.  Therefore, 
as the medical evidence of record does not reflect that the 
Veteran had a diagnosis of diabetes mellitus, type II, as of 
May 8, 2001, the criteria of the liberalizing law are not met 
at that time.  As such, the Board concludes that the criteria 
for an effective date one year prior to date of claim based 
on a liberalizing law change are not met.  See 38 C.F.R. § 
3.114(a) (2009), supra.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
Veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the Veteran filed 
his claim for service connection on July 12, 2004, which was 
more than one year after his separation from active service.  
In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), 
and (r) (2009).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied. 

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus, type II is denied.

Entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus, type II is denied. 


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.  Upon review of the claims file, 
the Board finds that additional development is necessary 
prior to the adjudication of this claim.

The Board notes that a review of the Veteran's service 
treatment records is negative for treatment, complaints, or 
diagnoses of hypertension or high blood pressure.  However, 
as noted, the Veteran alleges that he currently has 
hypertension associated with his service-connected diabetes 
mellitus, type II.  

In November 2004, the Veteran underwent a diabetes mellitus, 
type II VA examination.  The examiner reviewed the Veteran's 
medical records, considered his medical history and 
subjective complaints, and examined the Veteran.  The 
examiner concluded by diagnosing the Veteran with diabetes 
mellitus, type II without objective evidence currently of any 
complication.  The examiner noted that hypertension is not 
secondary to diabetes mellitus, type II because there is no 
evidence of required nexus, renal nephropathy.  

The Board notes that the claims file also contains a July 
2007 letter from the Veteran's VA primary care provider.  In 
this letter, the physician stated that it is almost 
impossible to know if the Veteran's hypertensive condition is 
caused by diabetes.  He went on to say, however, that 
patients with diabetes do have a number of vascular 
complication which can contribute to a person developing high 
blood pressure.  The physician concluded by stating that he 
"can see that having diabetes is a contributing factor to 
his high blood pressure". 

The Board acknowledges that the November 2004 VA examiner 
indicated that the Veteran's hypertension is not secondary to 
his service-connected diabetes mellitus, type II.  However, 
the Board finds it is unclear from this statement whether the 
examiner considered the possibility that the Veteran's 
service-connected diabetes could have aggravated his 
hypertension.  Therefore, given that this opinion seems to be 
unclear as to the possibility of the Veteran's service-
connected diabetes mellitus, type II aggravating his 
hypertension, and the July 2007 letter from the Veteran's VA 
treating physician reflects that the Veteran's diabetes 
mellitus, type II may be a contributing factor to his high 
blood pressure, the Board finds that the necessity for a new 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  The Court 
has held that, when VA undertakes to provide a VA examination 
or obtain a VA opinion, VA must ensure that the examination 
or opinion is adequate.  Barr.  As such, this issue must be 
remanded in order to schedule the Veteran for a new VA 
examination to determine whether he currently has 
hypertension and, if so, whether this hypertension was caused 
or aggravated by his active duty service or his service-
connected diabetes.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his hypertension.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has hypertension.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's hypertension was 
incurred in or aggravated by a disease 
or injury in service.  The examiner 
should also opine as to whether it is 
at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes mellitus, type II. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide complete 
rationales for any opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent SSOC.  If the benefit sought on 
appeal remains denied, he should be 
provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


